Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2022

                                     No. 04-22-00259-CR

                       EX PARTE Juan Gabriel Colorado CARRILLO

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10367CR
                         Honorable Roland Andrade, Judge Presiding


                                       ORDER
       On August 22, 2022, appellant filed an unopposed motion requesting an extension of
time to file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief is
due no later than September 26, 2022.

       It is so ORDERED on September 9, 2022.

                                                          PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT